Leader v Parkside Group (2018 NY Slip Op 01664)





Leader v Parkside Group


2018 NY Slip Op 01664


Decided on March 15, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2018

Manzanet-Daniels, J.P., Tom, Mazzarelli, Webber, Kern, JJ.


153854/16 -6020 6019 6018

[*1]Howard Leader, et al., Plaintiffs-Respondents,
vParkside Group, et al., Defendants-Appellants.


Law Offices of Steven S. Sieratzki, New York (Steven S. Sieratzki of counsel), for appellants.
Santamarina & Associates, New York (Kacy Popyer of counsel), for respondents.

Appeal from order and judgment (one paper), Supreme Court, New York County (Erika M. Edwards, J.), entered June 12, 2017, inter alia, declaring that plaintiffs' apartment is subject to the Rent Stabilization Law and Rent Stabilization Code, setting the legal regulated rent and directing defendants to issue to plaintiffs a rent stabilized lease, and awarding plaintiffs a sum of money representing rent overcharge, unanimously dismissed, without costs. Appeal from order, same court (Joan M. Kenney, J.), entered April 24, 2017, unanimously dismissed, without costs, as subsumed in the appeal from the order and judgment. Appeal from order, same court (Erika M. Edwards, J.), entered August 4, 2017, which denied defendants' motion for reargument, unanimously dismissed, without costs, as taken from a nonappealable order.
Because defendants did not oppose plaintiffs' motion for summary judgment, they are not aggrieved by the grant of the motion and may not appeal from it (CPLR 5511; see e.g. Moore v Federated Dept. Stores, Inc., 94 AD3d 638 [1st Dept 2012], appeal dismissed 19 NY3d 1065 [2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 15, 2018
CLERK